103 F.3d 133
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Terry STARNES, Plaintiff-Appellant,v.Carlos TERRY, et al., Defendants-Appellees.
No. 95-3968.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 14, 1996.*Decided Nov. 20, 1996.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

Order

1
On November 3, 1995, the district court ordered plaintiff Terry Starnes to show cause by November 17 why the case "should not be dismissed for want of prosecution and for failure to state a claim."   On November 20, not having received a response, the district court dismissed the suit with prejudice.


2
Starnes tells us that he put his response in the prison mail system on November 17, and that this should be deemed compliance with the court's order by parallel to the treatment of a notice of appeal in Houston v. Lack, 487 U.S. 266 (1988).  We may assume that this is so, although Houston involved a rule that is not at issue here (and the Federal Rules of Civil Procedure have not been amended to make Houston applicable to all of the many filings required in civil cases).  That assumption does not assist Starnes, for his brief simply ignores the district court's second ground of decision:  failure to state a claim on which relief may be granted.


3
Starnes lost this case in the district court for two independent reasons.  His brief addresses only one of these reasons.  He has therefore not demonstrated (or even attempted to demonstrate) that the order is erroneous, and the judgment is


4
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)